IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

SAN ANGELO DIVISION
LANNY MARVIN BUSH, §
§
Petitioner, §
§
v. § CIVIL ACTION NO. 6:19-CV-00006-C
§
LORIE DAVIS-DIRECTOR TDCJ-CID, §
§
§
Respondent. §
ORDER

Before the Court is Petitioner’s Motion for Appointment of Counsel filed on February 25,
2019. At this time, Petitioner has failed to demonstrate that his case is so legally or factually
complex that he is unable to adequately investigate and present his claim and no hearing has
been scheduled. The Court therefore finds that his request for appointment of counsel should be
DENIED.

SO ORDERED.

  
  

Dated February Al , 2019.

   

 

“ nif , / th I
: , 4
(SAMA COMMIRGS
. vor Unite es District J dge

 

 
